Citation Nr: 1745929	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), for the period prior to December 16, 2016 and excluding a temporary total evaluation from June 7, 2011 through July 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2016, the Board remanded the appeal for additional development.

A December 2016 rating decision granted a 100 percent rating for PTSD effective December 16, 2016.  The Board has characterized the issue on appeal accordingly as the prior period remains in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

With reasonable doubt resolved in favor of the Veteran, the evidence shows that the Veteran's PTSD symptomatology more nearly approximated total occupational and social impairment during the entire period on appeal.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, for the entire period on appeal, the criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The decision herein represents a full grant of benefits and therefore the duties to notify and assist will not be discussed.

In February 2011, the Veteran submitted a claim for an increased rating for PTSD, contending that his symptoms had worsened.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is currently in recepit of a 50 percent rating for PTSD.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the rating schedule, a 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Lower GAF scores reflect more severe symptoms; higher GAF scores reflect less severe symptoms.

For reasons explained below, and with reasonable doubt resolved in favor of the Veteran, the Board finds that a 100 percent rating is warranted for the entire period on appeal.

At a March 2011 VA examination, the Veteran reported daily symptoms of anger, depression and anxiety.  He reported sleeping poorly and having combat-related nightmares two to three times per week, even with his current medication, and as a result on average he received three hours of sleep per night.  The examiner noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  Although the examiner checked a box indicating that the Veteran had panic attacks that occurred weekly or less often, another box was checked that indicated that he had panic attacks more than once a week.  The examiner assessed the overall level of impairment as occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 54.  As to the impact on employment, the examiner noted that the Veteran currently had a job where he worked with other Veterans who would tolerate his decreased productivity when he gets angry and withdrawn.  Significantly, however, two to three days per week he would get so upset that he withdraws from his responsibilities and stops working.  If something does not work, he panics and stops functioning.  Regarding social impairment, the examiner additionally noted that he is withdrawn in family and social functioning; he has no friends; he stays in the car while the family shops; and during family gathering, he goes to the gathering but stays outside in the car.  His panic attacks prevent him from driving and so his wife almost always drives because he is unable to tolerate the stress.

In June 2011, the Veteran was admitted to a four-week inpatient PTSD program at Batavia VA Medical Center.

A November 2011 VA examination reflects that the examiner noted that the Veteran currently experienced severe impairment in his personal, emotional, social, interpersonal and occupational functioning and that he was "emotionally hanging on by a small thread."  He experienced overwhelming guilt that interferes with all aspects of his life and has persistent suicidal thoughts.  He also has persistent nightmares and flashbacks associated with his tour in Vietnam and harbors significant survivor's guilt.  He has weekly panic attacks and experiences persistent hypervigilance and hyperarousal.  He has persistent intrusive thoughts and feels worthless and ashamed and has persistent problems sleeping.  Although his relationship with his wife and children is good, it is still strained because they do not know how to help him feel better.  At work he gets into persistent interpersonal conflicts and there are times when his coworkers want nothing to do with him.  The examiner opined that if the Veteran were not working at Fort Drum as a maintenance worker with other veterans, it was his opinion that the Veteran would not be employed at all.  The examiner assessed the Veteran's overall impairment as occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood.  The examiner further remarked that he presented as very depressed and emotionally withdrawn and frequently cried when talking about Vietnam and that the Veteran struggles every day to keep himself from emotionally falling apart.

At a December 2016 VA examination, the examiner noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and impaired impulse control.  The Veteran retired from his maintenance job at Fort Drum in 2012.  Although the Veteran did not present with any obvious thought disorder, the examiner noted that his mood was anxious and distressed and his affect was somewhat labile which was consistent with his current mental health issues.  The Veteran experienced daily intrusive memories and flashbacks.  He cannot maintain any degree of comfort in any public or social situation.  He has frequent, typically daily, episodes of irritability, anger and even, at times, rage.  He is isolated and withdrawn.  He has frequent startle reactions and a severe PTSD sleep disturbance was noted.  He has related episodes of low moods, distress and guilt.  The examiner noted that based on all the evidence available it was his opinion that the Veteran currently presented as permanently and totally disabled in terms of his occupational functioning secondary to the disruptive effects of PTSD symptoms.  The chronicity and current marked severity of his symptoms would preclude any capacity on his part whatsoever for maintaining even a marginal semblance of behavioral or emotional stability and any type of work setting, even a low stress one.  The severity of his symptoms also severely impair, if not entirely preclude, his capacity to carry out even simple work-related activities in a reliable or consistent manner.

Based on the above, and with reasonable doubt resolved in favor of the Veteran, the Board finds that a 100 percent rating is warranted for the entire period on appeal.  The evidence shows that throughout the appeal period, the Veteran's occupational and social functioning has been very severely impaired.  As to social impairment, the March 2011 examiner noted that the Veteran would withdraw from social and family functioning by staying in the car during family functions or when the family goes shopping and that he had no friends; the November 2011 examiner commented that his relationship with his family was "strained," that he would get into interpersonal conflicts at work, and that he was "emotionally hanging on by a small thread"; and the December 2016 examiner noted that he cannot maintain any degree of comfort in any public or social situation and that he was isolated and withdrawn.  Regarding occupational employment, although he was actually employed through 2012, it appears that he had the benefit of an unusually accomodative employer and that without such accommodation, he would not have been able to maintain employment.  In this regard, the March 2011 examiner noted that two to three days per week the Veteran would get so upset that he would withdraw from his responsibilities and stop working; in July 2011 the Veteran was admitted to an inpatient facility for a month but was able to return to his job after being discharged; the November 2011 VA examiner noted that he would persistently get into interpersonal conflicts at work; and the December 2016 examiner found that his symptoms would preclude employment.  Indeed, the November 2011 examiner indicated that he did not believe that the Veteran would be able to maintain employment in a competitive environment if not for his employer's understanding toward veterans.

In addition, throughout the appeal period, the Veteran has consistently exhibited extremely severe symptoms including persistent suicidal ideation, frequent panic attacks which prevent him from driving, nightmares and flashbacks which prevent him from sleeping more than a few hours per night, survivor's guilt, and severe anger and irritability.  Significantly, these symptoms became so overwhelming that in 2011 the Veteran had to be admitted to an inpatient facility for one month.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Based on the above, the Board finds that the evidence more nearly approximates total occupational and social impairment for the entire period on appeal.  Although the March 2011 and November 2011 VA examiners offered assessments indicating that, overall, his PTSD symptoms resulted in less than total impairment, as described above, these symptoms were nonetheless extremely severe.  Moreover, the symptoms and severity of these symptoms appearing throughout the appeal period very closely resemble those appearing at the December 2016 VA examination which the examiner assessed as resulting in total occupational and social impairment.  To the extent these higher GAF scores raise some question as to whether the Veteran's PTSD resulted in total occupational and social impairment, the Board finds that such doubt should be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the entire period on appeal, the symptoms of the Veteran's PTSD more nearly approximate total occupational and social impairment.  38 C.F.R. § 4.130.  Accordingly, a 100 percent schedular rating is warranted for the entire period on appeal.


ORDER

Entitlement to a 100 percent rating for PTSD for the entire period on appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


